Citation Nr: 1302712	
Decision Date: 01/24/13    Archive Date: 01/31/13

DOCKET NO.  05-31 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for restrictive lung disease for the period from September 25, 2002, to February 6, 2012, and in excess of 30 percent from that date forward.  

2.  Entitlement to an initial (compensable) rating for right knee patellofemoral pain syndrome from May 28, 2009.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from February 1998 to September 2002.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  In that decision, service connection was established for restrictive lung disease (then classified as bronchial asthma) and for right knee patellofemoral pain syndrome.  A 10 percent rating was granted for the lung disease and a noncompensable rating was granted for the right knee disorder.  The Veteran submitted a timely notice of disagreement.  

The Veteran provided testimony at a personal hearing conducted by the undersigned in Washington, DC in March 2008.  The claims were remanded by the Board in decisions dated in September 2009 and January 2012.  Subsequent to the most recent Board remand, in an August 2012 rating decision, the 10 percent rating in effect for restrictive lung function was increased to 30 percent, effective February 6, 2012.  The appeal for a higher rating continues.  The January 2012 Board decision denied the appeal for an initial compensable rating for patellofemoral syndrome, right knee, prior to May 28, 2008, but the appeal for an initial compensable rating from that date was continues.  

In an October 2012 statement, the Veteran's representative argued that the Veteran is entitled to a separate rating for gout of the right knee.  Gout is a different disorder than the Veteran's service-connected patellofemoral syndrome of the right knee, not simply a separately-compensable manifestation of the same disability.  Therefore, the Board interprets this statement as a claim for service connection for gout.  This claim is REFERRED to the AOJ for any necessary action.

The issue of entitlement to an increased (compensable) rating for right knee patellofemoral pain syndrome from May 28, 2009, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

For the period from September 25, 2002, the Veteran's restrictive lung disease has been manifested by daily inhalation or oral bronchodilator therapy or inhalational anti-inflammatory medicine.  


CONCLUSION OF LAW

With resolution of reasonable doubt resolved in the Veteran's favor, the criteria for a disability rating of 30 percent for service-connected restrictive lung disease have been met from September 25, 2002, but no higher evaluation is warranted.  38 U.S.C.A. §§ 1155, 5103, 5103a, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.97, Diagnostic Code (DC) 6602 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, letters to the Veteran from the RO (to include letters in September 2009 and January 2012) specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and the VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about the information and evidence VA would seek to provide; and (3) informing the Veteran about the information and evidence he was expected to provide.  

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in letters dated in the September 2009 letter mentioned above.  

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examinations, and statements and testimony from the Veteran and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.

Further, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge in March 2008.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires an RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  
Here, during the July 2008 hearing, the undersigned Veterans Law Judge identified the issues on appeal.  Also, information was solicited regarding the current symptomatology associated with his lung disease.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issue material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  The Board remanded the claim for additional development in September 2009 and again in January 2012, to include contemporaneous examinations of the Veteran's lung disorder.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.  

Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim based on the current record. 

Specific VA medical opinions pertinent to the issue on appeal were obtained upon exams in 2010 and 2012.  38 C.F.R. § 3.159(c) (4) (2012).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's restrictive lung disease since the February 2012 VA examination.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  The Board finds the above VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria.  Therefore, the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Laws and Regulations

The Veteran maintains that he is entitled to an initial disability rating greater than 10 percent for his service-connected restricted lung disease from September 25, 2002, to February 6, 2012, and in excess of 30 percent from that date.  In that regard, disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 4.1 (2012).  

The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2012).  Moreover, while the Board must consider the veteran's medical history as required by various provisions under 38 C.F.R. Part 4, including sections 4.2, the regulations do not give past medical reports precedence over current findings.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claim placed in appellate status by disagreement with the original or initial rating award (service connection having been allowed) but not yet ultimately resolved, as is the case herein, remains an "original claim" and is not a new claim for increase.  Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, separate compensable evaluations may be assigned for separate periods of time, but only if such distinct periods are shown by the competent evidence of record during the pendency of the appeal, a practice known to the US Court of Appeals for Veterans Claims as "staged" ratings.  Id. at 126.

In an October 2002 rating decision, the RO granted service connection for asthma and assigned a 10 percent disability rating effective from September 25, 2002.  During the course of this appeal, the 10 percent rating was increased to 30 percent, effective from February 6, 2012.  

The Veteran's service-connected restricted lung disease (formerly asthma) has been rated under 38 C.F.R. § 4.71a, DC 6602.  Disability evaluations for respiratory disorders under those criteria are, in part, established by specific test level results upon administration of pulmonary function tests (PFT) after bronchodilatation.  See Federal Register, Volume 61, No. 173, September 5, 1996, 46720-46731.  (Comments to Final Rule).  

Under DC 6602, a 10 percent evaluation is warranted for an FEV-1 of 71 to 80 percent of predicted value, or, an FEV-1/FVC of 71 to 80 percent of predicted value, or, intermittent inhalation or oral bronchodilator therapy.  A 30 percent evaluation is warranted for an FEV-1 of 56 to 70 percent of predicted value, or, an FEV-1/FVC of 56 to 70 percent of predicted value, or, daily inhalational or oral bronchodilator therapy, or, inhalational anti-inflammatory medication.  A 60 percent evaluation is warranted for an FEV-1 of 40 to 55 percent of predicted value, or, an FEV-1/FVC of 40 to 55 percent of predicted value, or, at least monthly visits to a physician for required care of exacerbations, or, intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  A 100 percent disability rating is assigned for an FEV-1 less than 40 percent of the predicted value, or, FEV-1/FVC less than 40 percent, or, demonstrates more than one attack per week with episodes of respiratory failure, or, requires daily use of systemic (oral or parenteral) high dose corticosteroids or immune-suppressive medications.  38 C.F.R. § 4.97, DC 6602.  

Background

Review of the STRs reflects that the Veteran was treated during service for asthma.  PFT testing in June 2001 showed that the forced expiratory volume in one second (FEV-1) was 72 percent of predicted.  The ration of FEV-1 to Forced Vital Capacity (FVC) was 92 percent of predicted.  Use of Albuterol was noted on numerous occasions during service.  

Post-service VA records, to include VA Virtual records, are available for review and dated to the present day.  PFT in November 2003 showed FEV1/FVC that was 84.7 percent of predicted.  In a March 2005 report, it was noted that the Veteran used Aerobid on a daily basis for breathing.  In September 2005, he used a steroid (Flunisolide) for his rhinitis.  He also used Albuterol twice per day.  Testing in September 2005 showed spirometry that was suggestive of restrictive lung defect with normal FEV1/FVC and proportionately reduced volumes.  However, there was a significant improvement in vital capacity, FEV1, after bronchodilator inhalation.  

In early 2006, he used Albuterol twice per day for his complaints.  In July 2006, he used Formoterol and had not needed Albuterol.  VA records in 2008 and 2009 essentially reflect treatment for other conditions although it was noted that his medical problems included asthma for which he continued to use Albuterol.  These records are consistent with the Veteran's testimony at his hearing before the Board.

VA records in 2010 show continued treatment for his respiratory complaints.  When examined by VA in April 2010, it was noted that the Veteran was on numerous inhalers that he used daily.  He was also treated for allergies.  On medication, he could be wheeze-free for 2 to 4 weeks.  He had never been off his medication since 2000.  Sometimes bringing groceries into the house made him short of breath.  He could jog about one block.  He lost about 3 to 4 days of work a year due to his respiratory issues, and had not been treated in an emergency room since he was discharged from service.  Thus, this examination report showed symptoms consistent with the Veteran's 2008 testimony as to the severity of his lung disability.

PFT showed that vital capacity was reduced.  Flows were reduced in proportion to vital capacity.  FEV-1/FVC was normal and flow loops showed no evidence of airflow obstruction.  Reduced vital capacity suggested that a restrictive defect might be present.  The FVC was 63.5 percent of predicted.  The FEV-1 was 52 percent of predicted, and the FEV-1/FVC was 81.8 percent.  The diagnosis was asthma that required the daily use of bronchodilator inhalers and steroid inhaler for control of symptoms.  

VA records dated in 2011 show that he continued to use Albuterol up to 4 times per day for shortness of breath.  

Additional VA examination was conducted in February 2012.  The examiner reviewed the claims file.  At that time, the Veteran indicated that his girlfriend reported that he wheezed at night.  He reported that he used Albuterol as needed for acute symptoms and inhalation therapy twice daily about 70 percent of the time.  He indicated that he had not had any asthma attacks with episodes of respiratory failure in the previous twelve months.  The examiner noted that the Veteran used anti-inflammatory medication on a daily basis and needed Albuterol for acute symptoms.  PFT showed FVC that was 74.7 percent of predicted.  FEV-1 was 73.4 percent of predicted.  

Analysis

Upon review of the evidence of record, the Board finds that the Veteran is entitled to a 30 percent disability evaluation, but no more, for his service-connected restrictive lung function pursuant to DC 6602, from September 25, 2002.  As indicated above, the Veteran has used inhalation therapy since prior to discharge from service on what appears to essentially be a daily basis.  Pursuant to DC 6602, a 30 percent rating is warranted when there is daily inhalational or oral bronchodilator therapy, or, inhalational anti-inflammatory medication.  As the evidence of record does not demonstrate sustained values of FEV-1 of 40 to 55 percent of predicted value, or, FEV-1/FVC of 40 to 55 percent of predicted value, or, at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least 3 per year) courses of systemic (oral or parenteral) corticosteroids, a rating in excess of 30 percent is not warranted.  Reasonable doubt was resolved in the Veteran's favor in making this determination.  

Consequently, the Board finds that the disability picture during the pendency of this appeal warrants a 30 percent schedular evaluation since September 25, 2002, but no more.  This determination represents a partial grant for the period prior to February 6, 2012, and a denial of the claim for an increased rating for the period after that date.  
Application of staged ratings had been considered.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the record discloses no period in which the severity of the Veteran's symptoms exceeded the criteria for a 30 percent evaluation.  In particular, no diagnostic examinations during the pendency of the appeal disclosed an FEV-1 of 40 to 55 percent of predicted value, or, an FEV-1/FVC of 40 to 55 percent of predicted value.  The record establishes that the Veteran did not require three courses of systemic (oral or parenteral) corticosteroids in any year in addition to his inhaled medications.  He did not require monthly treatment, considering both emergency and routine care.  

Also considered was referral of the case for the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1), but the Board finds no basis for further action on this question as there are no circumstances presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's restrictive lung function that would render the schedular criteria inadequate.  The Veteran's lung disorder clearly impairs his respiratory capacity and requires the use of daily medication, but these symptoms are precisely what are expected of this condition that is rated as 30 percent disabling.  

The Board notes the Veteran's testimony that he was required to avoid exposure to certain chemicals that he might be expected to use at times as part of him employment.  As discussed above, the Veteran recently stated that he lost 3 to 4 days of work each year due to his respiratory disorder.  Therefore, the Board does not find that the need to avoid respiratory exposure to certain chemicals presents an unusual disability picture.  The Veteran's symptoms are contemplated in the rating assigned.  The evidence before VA does not present such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected lung disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Accordingly, an extraschedular rating is not warranted.  
ORDER

Entitlement to a 30 percent evaluation, but no more, for restrictive lung disease is granted for the period beginning September 25, 2002, subject to the laws and regulations governing the payment of monetary benefits.  


REMAND

The Veteran seeks an initial (compensable) rating for his right knee disorder classified as patellofemoral pain syndrome from May 28, 2009.  Unfortunately, and for reasons explained below, in order to comply with the legal duty to assist the Veteran, the Board finds that it must once again remand the claim for additional development action.  

VA records in early 2009 reflect bilateral knee complaints.  He had some gout in his ankle.  Magnetic resonance imaging (MRI) in May 2009 was interpreted as showing suspected complex tear in the right knee, small joint effusion, and pre-patellar edema.  In September 2009, the Veteran was seen for knee pain and swelling.  The examiner noted that the Veteran had right knee arthrocentesis in April 2009 without subsequent complaints.  However, it was noted that he now took his father's "gout pills" at the start of his last episode with mild improvement in swelling.  It is noted that the Veteran's complaints now included both knees.  In October 2009, a rheumatologist determined that there was no rheumatic condition and that the knee effusion was unrelated to degenerative joint disease (DJD).  In July 2011, the Veteran underwent arthrocentesis and had a cortisone injection in to the right knee.  

When examined by VA in February 2012, the Veteran said that he had been diagnosed with chondromalacia patella in May 2009 and with episodic gout attacks in July 2011.  He said that he was told two years earlier that he had a right meniscal tear but did not undergo surgery.  He indicated that gout affected both knees, and that he took medication for control of symptoms.  He continued to experience pain and swelling in both knees.  The examiner indicated that she reviewed the claims file in connection with the examination.  She noted that the MRI in 2009 was suspicious for a lateral meniscus tear, but the clinical findings did not support the diagnosis.  Range of motion was to 135 degrees with normal extension.  There was no objective evidence of pain on range of motion and no evidence of pain or additional functional limitation following repetition of range of motion.  Muscle strength and testing for instability showed no evidence of abnormality.  There was no evidence of symptoms of a meniscal tear.  X-ray showed no evidence of degenerative disease.  The examiner opined that there was "no good evidence for any diagnosis other than gout to explain the episodic swelling and pain this veteran has experienced since about 2000."  

This opinion makes it unclear as whether the Veteran's service-connected right knee patellofemoral pain syndrome is currently manifested.  The examiner may be suggesting that the assignment of a diagnosis of right knee patellofemoral pain syndrome was not accurate and should be corrected, or may be suggesting that the current symptoms of patellofemoral pain syndrome cannot be distinguished from the current symptoms of gout.  In an October 2012 statement, it was contended by a representative on behalf of the Veteran that a "separate rating" is warranted for the Veteran's right knee gout.  As noted in the Introduction above, the Board interprets this statement as a claim for service connection for gout.  

Further current evaluation of the right knee to reconcile the medical evidence, to include determining whether the Veteran currently has right knee patellofemoral pain syndrome, and, if so, to determine the severity of the manifestations of that disorder since May 28, 2009.  Thus, a new and contemporaneous VA examination should be administered to determine the manifestations and level of severity associated with service-connected patellofemoral syndrome.  See 38 C.F.R. § 3.159 (2012); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); and VAOPGCPREC 11-95 (1995).  

In an August 2012 supplemental statement of the case (SSOC) the issue at hand was listed and discussed as entitlement to an initial rating in excess of 10 percent for a right knee disorder.  The Board notes that as reflected on the numerous rating actions in the file that it is clear that a noncompensable rating is actually in effect for the service-connected right knee patellofemoral disability.  This procedural error is amenable to correction on remand through issuance of a corrected SSOC that properly rates and discusses the right knee following the obtainment of the development requested below.  

In addition, it appears that the Veteran receives ongoing treatment for his knee complaints.  VA treatment records (to include VA Virtual records) current to early 2012 are on file.  The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As such, VA must obtain outstanding VA records dated from February 2012, forward.  See 38 U.S.C.A. § 5103A (b-c) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2012).  Evidence on file also reveals that the Veteran receives VA treatment at the VA facility in Washington, DC.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all non-VA health care providers who have treated him for his right knee, on appeal.  

Any VA records that are not currently included in the claims file should be obtained and added to the file.  

With any necessary authorization from the Veteran, the AMC should attempt to obtain copies of pertinent treatment records identified by the Veteran that are not currently of record.  All efforts to obtain these records must be documented in the claims file.  If any records cannot be obtained, it should be so stated, and Veteran is to be informed of such.  If pertinent records are received, the AMC should ensure that VCAA examination and medical opinion requirements under 38 C.F.R. § 3.159(c)(4) are met as to this issue.  

2.  The Veteran should be afforded an opportunity to provide alternative evidence regarding the severity of his right knee disability, to include evidence regarding interference with employment and effects on occupational tasks, reports of lay observations, and the like.  

3.  The Veteran should be afforded a new VA orthopedic examination to ascertain the current manifestations and severity associated with service-connected right knee patellofemoral syndrome.  The examiner should review the claims file prior to the examination and indicate that this was done in his or her report.  The Veteran's lay complaints and symptoms associated with the service-connected right knee disorder should be documented for the record in the report.  All symptoms and functional effects of the service-connected right knee disorder and gout should be set forth in detail.  Any diagnostic testing required to address the questions below should be conducted.  

Then, the examiner should address the following:
		(i).  The examiner should assign a diagnosis for each current disorder of the right knee.  
		(ii).  The examiner should provide an opinion as to whether right knee patellofemoral pain syndrome is currently manifested.  The rationale for that opinion should include discussion of the prior evaluations which resulted in a diagnosis of right knee patellofemoral pain syndrome, the prior evaluations which resulted in a diagnosis of right knee meniscal tear, and the February 2012 VA examination which resulted in a diagnosis of gout.  
		(iii).  The examiner should provide an opinion as to whether the manifestations of right knee patellofemoral pain syndrome may be medically distinguished from the manifestations of other right knee disorders for which service connection is not in effect.  
		The examiner should be advised that, if right knee patellofemoral pain syndrome is present, all manifestations of right knee disability which are not attributable to another disorder must be considered manifestations of the service-connected right knee patellofemoral pain syndrome.
		(iv).  Then, the examiner should describe all manifestations of right knee patellofemoral pain syndrome, from May 28, 2009, to the present, to include whether there are objective clinical indications of pain or painful motion; weakened movement; premature or excess fatigability; or incoordination; and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to such factors.  This includes instances when these symptoms "flare-up" or when the knee is used repeatedly over a period of time.  
		The examiner should also specify whether the Veteran's service-connected right knee patellofemoral pain syndrome is manifested by any instability and/or subluxation in the knee from May 28, 2009, and, if so, the severity thereof (e.g., slight, moderate or severe), and whether there are episodes of locking.  The examiner should further comment on the presence and extent of any ankylosis.  If an opinion cannot be rendered in response to these questions, the reason therefore should be explained.  

A complete rational for all opinions should be provided.

4.  The directions set forth in this Remand should be reviewed to ensure that the foregoing requested development has been completed.  Then, the claim on appeal should be readjudicated and the claimant should be notified of that adjudication.  If the benefit requested on appeal is not granted to the claimant's satisfaction, the claimant and his representative should be furnished a supplemental statement of the case which addresses all of the evidence obtained.  The claimant should be afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
TRESA M. SCHLECHT
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


